Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10896706, claim 1-18 of U.S. Patent No. 10910038, claim 1-20 of U.S. Patent No. 11176987 and claim 1-20 of U.S. Patent No. 10910049. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent 10896706, 11176987, 10910049 and 10910038 anticipate the claimed elements of the instant application 17111311.


Current Application # 15639725
US Pat # 10896706
For example:
Claim 1: 
1. A phase driver for a memory device, comprising: a transistor circuit configured to pull-down a phase signal to a low voltage state; and
a stabilization circuit connected to the transistor circuit and configured to provide a resistive path for a leakage current through the transistor circuit.

For example:
Claim 1: 
1. A phase driver for a memory device, comprising: a first driver circuit including a first pull-up circuit configured to drive a first phase signal to a first high state value, and a first pull-down circuit configured to drive the first phase signal to a first low state value; a second driver circuit including a second pull-up circuit configured to drive a second phase signal to a second high state value that is higher than an active state voltage level of a word line in the memory device, and a second pull-down circuit configured to drive the second phase signal to a second low state value, wherein the second pull-down circuit includes a stabilization circuit configured to provide a resistive path for a leakage current in the second pull-down circuit when the second pull-up circuit drives the second phase signal to the second high state value.


Even though the claims at issue are not identical, they are not patentably distinct from each other. For example, the above limitation “a transistor circuit configured to pull-down a phase signal to a low voltage state” in current application 17111311 and the limitation “a first pull-down circuit configured to drive the first phase signal to a first low state value” in US Pat # 10896706 are not identical but overall scope of the claims is identical as the pull-down circuit include transistor and not patentably distinct from each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-9, 11-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pat # 9373378).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Regarding independent claim 1, Chen teaches a phase driver for a memory device, comprising: a transistor circuit configured to pull-down a phase signal to a low voltage state (see Fig. 1-2, 4-5, 8 and Col 2, lines 29-67, col 3, lines 1-35, col 4, lines 6-67, col 5 lines 23-40 where N1 is pull-down transistor); and
 a circuit connected to the transistor circuit and configured to provide a resistive path for a leakage current through the transistor circuit (see Fig. 1-2, 4-5, 8 and Col 2, lines 29-67, col 3, lines 1-35, col 4, lines 6-67, col 5 lines 23-40 where during pull-down SWL voltage, P1 transistor circuit providing gate diode leakage current).  
Even though Chen teaches P1 transistor circuit providing gate diode leakage current but silent exclusively about a stabilization circuit. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Chen where leakage current flows during the pull-down operation in order to stabilize the operation for wordline driver circuit.

Regarding claim 2, Chen teaches all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Chen further teaches further comprising: a second transistor circuit configured to pull-up the phase signal to a high voltage state, the high voltage state having a voltage level that is higher than a voltage level of an active state of a word line in the memory device (see Fig. 1-2, 4-5, 8 and Col 2, lines 29-67, col 3, lines 1-35).  

Regarding claim 3, Chen teaches all claimed subject matter as applied in prior rejection of claim 2 on which this claim depends.
Chen further teaches wherein the stabilization circuit provides the resistive path when the second transistor circuit drives the phase signal to the high voltage state (see Fig. 1-2, 4-5, 8 and Col 2, lines 29-67, col 3, lines 1-35, col 4, lines 6-55).  

Regarding claim 4, Chen teaches all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Chen further teaches wherein the stabilization circuit includes at least one continuously gated transistor to provide at least a portion of the resistive path (see Fig. 1-2, 4-5, 8 and Col 2, lines 29-32)  

Regarding claim 7, Chen teaches all claimed subject matter as applied in prior rejection of claim 2 on which this claim depends.
Chen further teaches further comprising: a level shifter configured to receive a second phase signal and output a gate drive signal to at least one of the transistor circuit or the second transistor circuit, 150291833.2-34-Attorney Docket No. 010829-9375.US01 Client Ref. No. 2018-1566.01/US wherein, when the level shifter receives the second phase signal at a second high voltage state, the level shifter outputs the gate drive signal at a third high voltage state having a voltage level that is higher than a voltage level of the second high voltage state (see Fig. 1-2, 4-5, 8 and Col 2, lines 29-67, col 3, lines 1-35, col 4, lines 6-30).  

Regarding claim 8, Chen teaches all claimed subject matter as applied in prior rejection of claim 7 on which this claim depends.
Chen further teaches wherein the voltage level of the third high voltage state is equal to the voltage level of the high voltage state (see Fig. 1-2, 4-5, 8 and Col 2, lines 29-67, col 3, lines 1-35, col 4, lines 6-67, col 5 lines 23-30).  

Regarding claim 9, Chen teaches all claimed subject matter as applied in prior rejection of claim 7 on which this claim depends.
Chen further teaches wherein the transistor circuit includes a first PMOS transistor connected to a second PMOS transistor, the first and second PMOS transistors configured to drive the phase signal to the high voltage state, and wherein the gate drive signal is connected a gate of the second PMOS transistor (see Fig. 1-2, 4-5, 8 and Col 2, lines 29-67, col 3, lines 1-35).  

Regarding independent claim 11, Chen teaches an apparatus, comprising: a plurality of word line drivers, each word line driver configured to drive a corresponding word line between an active state and a pre-charge state; a phase driver connected to one or more of the plurality of word line drivers and configured to provide to a corresponding word line driver a phase signal having a high voltage state (see Fig. 1-2, 4-5, 8 and Col 2, lines 29-67, col 3, lines 1-35, col 4, lines 6-67, col 5 lines 23-40 where MWL, SWL are main and sub wordline driver), the high voltage state having a voltage level that is higher than a voltage level of the active state, wherein the phase driver includes a circuit configured to provide a resistive path for a leakage current in the phase driver (see Fig. 1-2, 4-5, 8 and Col 2, lines 29-67, col 3, lines 1-35, col 4, lines 6-67, col 5 lines 23-40 where during pull-down SWL voltage, P1 transistor circuit providing gate diode leakage current).  

Even though Chen teaches P1 transistor circuit providing gate diode leakage current but silent exclusively about a stabilization circuit. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Chen where leakage current flows during the pull-down operation in order to stabilize the operation for wordline driver circuit.


Regarding claim 12, Chen teaches all claimed subject matter as applied in prior rejection of claim 11 on which this claim depends.
Chen further teaches wherein the stabilization circuit provides the resistive path when the phase signal is at the high voltage state (see Fig. 1-2, 4-5, 8 and Col 2, lines 29-67, col 3, lines 1-35, col 4, lines 6-45).  

Regarding claim 13, Chen teaches all claimed subject matter as applied in prior rejection of claim 11 on which this claim depends.
Chen further teaches wherein each word line driver exclusively uses NMOS transistors (see Fig. 1-2, 4-5, 8 and Col 2, lines 29-67, col 3, lines 1-35, col 4, lines 6-52).  

Regarding claim 14, Chen teaches all claimed subject matter as applied in prior rejection of claim 11 on which this claim depends.
Chen further teaches wherein the one or more word line drivers is seven word line drivers (see Fig. 1-2, 4-5, 8 and Col 2, lines 29-67, col 3, lines 1-35, col 4, lines 6-67, col 5 lines 23-36).  

Regarding claim 15, Chen teaches all claimed subject matter as applied in prior rejection of claim 11 on which this claim depends.
Chen further teaches wherein the phase driver includes, a first transistor circuit configured to pull-down the phase signal to a low voltage state, and a second transistor circuit configured to pull-up the phase signal to the high voltage state (see Fig. 1-2, 4-5, 8 and Col 2, lines 29-67, col 3, lines 1-35).

Regarding claim 16, Chen teaches all claimed subject matter as applied in prior rejection of claim 11 on which this claim depends.
Chen further teaches wherein the stabilization circuit includes at least one continuously gated transistor to provide at least a portion of the resistive path (see Fig. 1-2, 4-5, 8 and Col 2, lines 29-67, col 3, lines 1-35, col 4, lines 6-49).  

Regarding claim 18, Chen teaches all claimed subject matter as applied in prior rejection of claim 15 on which this claim depends.
Chen further teaches wherein the phase driver further includes a level shifter configured to receive a second phase signal and output a gate drive signal to at least one of the first transistor circuit or the second transistor circuit (see Fig. 1-2, 4-5, 8 and Col 2, lines 29-67, col 3, lines 1-35, col 4, lines 6-67, col 5 lines 23-36), and wherein, when the level shifter receives the second phase signal at a second high voltage state, the level shifter outputs the gate drive signal at a third high voltage state having a voltage level that is higher than a voltage level of the second high voltage state (see Fig. 1-2, 4-5, 8 and Col 2, lines 29-67, col 3, lines 1-35, col 4, lines 6-58).  

Regarding claim 19, Chen teaches all claimed subject matter as applied in prior rejection of claim 18 on which this claim depends.
Chen further teaches wherein the voltage level of the third high voltage state is equal to the voltage level of the high voltage state (see Fig. 1-2, 4-5, 8 and Col 2, lines 29-67, col 3, lines 1-35).  

Regarding claim 20, Chen teaches all claimed subject matter as applied in prior rejection of claim 18 on which this claim depends.
Chen further teaches wherein the transistor circuit includes a first PMOS transistor connected to a second PMOS transistor, the first and second PMOS transistors configured to drive the phase signal to the high voltage state, and wherein the gate drive signal is connected a gate of the second PMOS transistor (see Fig. 1-2, 4-5, 8 and Col 2, lines 29-67, col 3, lines 1-35, col 4, lines 6-67, col 5 lines 23-40).

Allowable Subject Matter
Claims 5-6, 10, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 5 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: 
wherein a gate of the at least one continuously gated transistor is driven at a voltage that is in a range of 1.5 volts to 4.7 volts.  

Claim 6 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: 
wherein the at least one continuously gated transistor includes a first continuously gated transistor and a second continuously gated transistor, and wherein a gate voltage of the first continuously gated transistor is in a range of 3.8 volts to 4.7 volts, and a gate voltage of the second continuously gated transistor is in a range of 1.5 volts to 3.2 volts.  

Claim 10 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: 
wherein the first PMOS transistor is connected to a source voltage with a value in a range of 3.8 volts to 4.7 volts.  

Claim 17 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: 
wherein the at least one continuously gated transistor includes a first continuously gated transistor and a second continuously gated transistor, and wherein a gate voltage of the first continuously gated transistor is in a range of 3.8 volts to 4.7 volts, and a gate voltage of the second continuously gated transistor is in a range of 1.5 volts to 3.2 volts.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/Primary Examiner, Art Unit 2824